Citation Nr: 0126172	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 
1998, for the assignment of a 70 percent disability 
evaluation for schizophrenia.  

2.  Entitlement to an effective date earlier than January 5, 
1998, for the assignment of a total disability evaluation 
based upon individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1987 to July 
1989.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which granted a 70 percent 
evaluation for schizophrenia effective from January 1998 and 
awarded TDIU effective from February 1998.  In October 2000, 
the Board remanded the case for further development.  Later 
that month, the RO readjudicated the TDIU claim and found 
that the proper effective date for TDIU is January 5, 1998.  
The RO reviewed the record and noted that an August 1989 
application for TDIU had been unadjudicated and was being 
addressed in that decision.  

The Board notes that the veteran was scheduled for a hearing 
before the Board in Washington, D.C., in September 2000.  He 
failed to report to his hearing, and he has not requested 
that his hearing be rescheduled.  Therefore, the Board will 
proceed with review of the veteran's appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.

2.  A December 1989 rating decision granted the veteran 
service connection for schizophrenia, with a 10 percent 
disability evaluation assigned, effective as of his date of 
separation from service, July 1989.  The rating was increased 
to 50 percent effective from the same date in a December 1990 
rating decision.  

3.  The veteran filed a claim for TDIU on February 5, 1998.  

4.  In a December 1998 rating decision, the RO granted a 70 
percent evaluation for schizophrenia, effective from January 
5, 1998, the date of his most recent hospitalization for an 
exacerbation of symptoms of schizophrenia and the earliest 
date on which it was first factually ascertainable that there 
had been an increase in the veteran's schizophrenia 
disability.  

5.  In a December 1998 rating decision, the RO granted TDIU, 
effective from February 5, 1998; the effective date was 
changed to January 5, 1998, in a subsequent rating decision.

6.  In September 1989, the veteran submitted a claim for 
increased compensation based on individual unemployability 
due to service-connected disabilities; at the time, his 
original service connection claim had been filed but a 
decision had not been made.

7.  The veteran had an unadjudicated claim for TDIU pending 
at the time of December 1998 rating decision, yet it was not 
factually ascertainable that the veteran was totally disabled 
by reason of service-connected disabilities at the time of 
his September 1989 TDIU claim, or at any time prior to 
January 5, 1998.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
January 5, 1998, for the assignment of a 70 percent schedular 
rating for schizophrenia have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  The requirements for an effective date earlier than 
January 5, 1998, for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (Nov. 9, 2000).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations, in pertinent part, provide that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.

Given that the efforts by the RO to assist the veteran with 
the development of facts pertinent to his claims were 
thorough and consistent with the requirements of the newly 
enacted statutory and regulatory provisions regarding the 
VA's duty to assist him, the Board finds that the veteran's 
appeal will not be adversely affected simply because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
specifically notes that the veteran was provided with 
appropriate examination to obtain sufficient information to 
evaluate the service-connected schizophrenia inasmuch as that 
information was pertinent to determining the effective dates 
at issue.  38 U.S.C.A. § 5103(A).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The RO informed him of the need for such evidence 
in its Statements of the Case.  Given that the actions by the 
RO reflect fundamental compliance with the newly enacted 
version of 38 U.S.C.A. § 5103, the Board finds that the 
veteran's appeal will not be adversely affected because the 
RO developed this appeal prior to, and did not specifically 
inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. at 394.

Effective dates for increases in compensation, including 
TDIU, are assigned in accordance with 38 C.F.R. § 3.400(o) 
(implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Under that 
regulation, the effective date of an increase in compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  In 
disability compensation cases, an effective date may also be 
assigned as of the earliest date "on which it [was] 
factually ascertainable that an increase in disability had 
occurred, if [the] claim is received within [one] year from 
such date."  Otherwise the effective date will be the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In his present appeal, the veteran maintains that he has been 
completely disabled due to schizophrenia since he left 
service in 1989.  Review of the procedural history discloses 
that, in a December 1989 rating decision, the veteran was 
granted service connection for schizophrenic episode, 
evaluated as 10 percent disabling, effective as of July 1989 
(the date he was separated from service).  The veteran was 
awarded a 50 percent rating for schizophrenia in a December 
1990 rating decision, effective from July 1989, after it was 
determined that the 10 percent rating was erroneous.  The 
veteran filed claims for increased ratings in June 1991 and 
March 1995, but these were denied and not appealed.  The 
claim for TDIU filed in February 1998 in conjunction with the 
record of hospitalization beginning January 5, 1998, was 
treated as a claim for an increased schedular rating, and 
resulted in the award of a 70 percent schedular rating as 
well as TDIU, effective from January 5, 1998, the date of the 
most recent hospitalization for schizophrenia.  The Board 
remanded the matter in October 2000 in order for the RO to 
address in the first instance whether a September 1989 
application for unemployability constituted an unadjudicated 
TDIU claim.  The RO found that there was an unadjudicated 
claim for TDIU, and adjudicated the TDIU claim accordingly in 
December 2000.  For the reasons that will follow, the Board 
finds no basis for an effective date earlier than January 5, 
1998, for either the assignment of a 70 percent disability 
rating for schizophrenia or for the award of TDIU.  

I.  Schizophrenia

Although the veteran contends that he was entitled to a 70 
percent rating essentially since service, the following 
discussion illustrates why he had not demonstrated the 
schedular criteria for a 70 percent rating at any relevant 
time prior to January 5, 1998, and thus, why an earlier 
effective date is not warranted.  

To determine the effective date, the Board must identify both 
the date of receipt of claim and the date entitlement arose.  
38 C.F.R. § 3.400(o).  The Board observes that there is no 
document or testimony in the record which could be liberally 
construed to constitute an unadjudicated claim for an 
increased evaluation for schizophrenia.  See 38 C.F.R. 
§ 3.1(p) (2001).  It is noted that following the May 1995 
denial of an increased evaluation for schizophrenia, the 
veteran did not appeal and did not file a new claim until 
February 1998, well in excess of one year following the 
denial.  The May 1995 denial became a final decision pursuant 
to 38 C.F.R. § 20.1103 (2001).  

The veteran was hospitalized for an exacerbation of 
schizophrenia at a VA facility on January 5, 1998.  He filed 
his TDIU claim one month later, on February 5, 1998.  The 
veteran's hospitalization could thus be construed as an 
informal claim for an increased rating for schizophrenia, 
pursuant to 38 C.F.R. § 3.157 (2001).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A.  § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Prior to the December 1998 RO decision, the veteran's 
schizophrenia was rated as 50 percent disabling.  As of the 
December 1998 rating decision, the veteran's schizophrenia 
was rated as 70 percent disabling under Diagnostic Code 9205, 
effective from January 1998.  

At the time the veteran filed his claim for an increased 
rating, a condition such as schizophrenia was evaluated using 
criteria from the general rating formula for mental disorder 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9205 
(1998).  Under this formula, where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  38 C.F.R. § 4.130, Diagnostic 
Code 9205 (1998).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

The Board notes that the evidence does not suggest that the 
veteran met the criteria for a 70 percent rating for 
schizophrenia at any time within a year prior to January 5, 
1998.  Persuasive evidence of the veteran's ability to 
function at the 50 percent level until January 1998 includes 
the report of hospitalization from January 5, 1998, through 
January 21, 1998, showing that the veteran underwent an acute 
exacerbation of symptoms according to family members which 
was confirmed by clinicians when he presented for 
hospitalization.  Specifically, it was noted that the veteran 
was brought into the hospital after he was observed to be 
found outside his home shouting and throwing bricks at people 
who were not there.  At the VA medical center, he became 
violent and had to be restrained and subdued with Haldol 
injections.  Upon admission he admitted that he was hearing 
voices telling him to do bad things.  The next most recent 
medical records were dated in March 1995, beyond a year prior 
to the claim for increase.  In any event, those records 
include outpatient treatment notes dated in March 1995 which 
actually show that although he had flare-ups in the past, the 
veteran's schizophrenia was controlled by medication.  

The veteran was afforded multiple neuropsychiatric 
examinations by VA since he separated from service.  VA 
examination report dated in June 1998 reveals that the 
veteran had a 9-year history of seeing spirits and evil faces 
and that his history of schizophrenia was a very typical 
cycle.  He reported that he had not worked since getting out 
of service in 1989.  The examiner noted that the veteran had 
a current global assessment of functioning (GAF) of 28 to 35, 
as he was currently actively psychotic, and that he was at 
the present time not employable.  

Prior to January 5, 1998, the record does not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control.  Although the veteran 
had in the past admitted to feelings of anger, there is no 
evidence of unprovoked irritability with periods of violence, 
nor was there spatial disorientation.  While there are 
findings of neglect of personal appearance and hygiene in the 
1998 reports, this was not repeated noted in the earlier 
reports.  Although there appeared to be some difficulty in 
adapting to stressful circumstances and a limited ability to 
establish and maintain effective relationships, it is noted 
that the veteran did maintain a close relationship with his 
grandmother.  Also, the record reflects that he does have at 
least one child, thus, it is reasonable to conclude that he 
has some effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9205.  However, records dated in January 1998 
show that the veteran had become increasingly limited in his 
ability to function both personally and occupationally.  

The VA treatment records dated in 1994 and 1995 appear to 
document less severe symptoms, albeit due to compliance with 
medication, than the January 1998 records.  By the time of 
his June 1998 examination, the symptoms appeared 
significantly more severe.  

Thus, the Board notes no probative medical evidence dated 
within the one year prior to the date of the January 1998 
claim supporting a 70 percent disability evaluation for 
schizophrenia.  Further, there is no support in the record 
that the June 1998 VA examination was not an accurate 
representation of the veteran's condition during the year 
prior to the date of the claim.  As this is corroborated by 
the rest of the record, the Board finds that the criteria for 
a 70 percent rating for schizophrenia was not shown until 
January 5, 1998. 

The Board has considered all of the record in order to 
determine whether there was an outstanding earlier claim for 
an increased rating.  However, as noted above, the veteran 
did not appeal the earlier determinations regarding increased 
evaluations and the Board notes that the earlier dated 
medical evidence does not indicate that the veteran intended 
to file a claim for an increased rating prior to the 1998 
claim.  

The date of the veteran's increased rating claim was January 
5, 1998, while the date of the unemployability claim, which 
was during the pendency of the appeal of the increased rating 
issue, was February 5, 1998.  38 C.F.R. § 3.400(o) provides 
that the effective date of an increase in compensation shall 
be the date of receipt of claim or the date entitlement 
arose, whichever is later, but an exception provides that in 
disability compensation cases, an effective date may also be 
assigned as of the earliest date on which it was factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date, 
otherwise the effective date will be the date of receipt of 
the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1),(2).  The U. S. Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.400(o)(2) was for 
application only where the increase in disability precedes 
the claim, provided that the claim is also received within 
one year after the increase.  See Harper v. Brown, 10 Vet. 
App. 125 (1997).  In Harper, the Court rejected the veteran's 
argument that 38 C.F.R. § 3.400(o)(2) permits the assignment 
of an increased rating as of the date of the receipt of claim 
because the increase in disability did not occur until after 
the claim was submitted.  The Court found that the general 
rule of 38 C.F.R. § 3.400(o)(1) applied in that particular 
case because the filing of the claim preceded the increase.  
Id. at 126, 127.  

In a recent opinion, the VA General Counsel has reiterated 
that, as explained by the Court in Harper, the effective date 
of an increased rating would be the date of the claim only if 
the claim is not received within the year following the 
increase in disability.  The opinion further held that when a 
veteran submits a claim alleging an increase in disability 
within the one year prior to VA's receipt of the claim and 
medical evidence substantiates the increased disability, the 
effective date of an award of increased disability must be 
determined based upon the facts of the particular case.  It 
was noted that the record as a whole must be analyzed for 
this purpose.  See VAOPGCPREC 12-98.

When all of the evidence is reviewed in its totality and the 
benefit of the doubt is afforded the veteran, the Board must 
conclude that there was no factually ascertainable increase 
shown before January 5, 1998.  See Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997).  The evidence of record provides no 
basis to conclude that the effective date should be other 
than January 5, 1998.  The claim is accordingly denied.  38 
C.F.R. § 3.400(b)(2).  Where the law and not the evidence is 
dispositive, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the doctrine of reasonable doubt as 
noted throughout the decision.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

TDIU

The veteran's September 1989 claim for TDIU remained pending 
at the time he filed his February 1998 claim for TDIU.  
Nonetheless, the following discussion illustrates why he has 
not demonstrated total disability at any time prior to 
January 5, 1998, and thus, why an earlier effective date is 
not warranted.  

The veteran is seeking to establish entitlement to an earlier 
effective date for TDIU.  As previously noted, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim 
application.  38 U.S.C.A. § 5110(a) (West 1991).  The 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

It is uncontroverted that the veteran has a history of 
schizophrenia since service, and that he has had the 
unadjudicated TDIU claim filed since September 1989.  See 38 
C.F.R. § 3.157(b)(1) (2001).  In McGrath v. Gober, 14 Vet. 
App. 28, 35-36 (2000), the Court found that a veteran who had 
an unadjudicated claim for compensation pending since 1972 
could use evidence submitted in 1992 to support his claim for 
an earlier effective date for an original claim.  The date 
that evidence is submitted is irrelevant in the case of an 
original claim.  The Board will review all the evidence of 
record to determine the proper effective date of the TDIU 
claim.

As provided by the pertinent laws and regulations, the VA 
will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and  occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a) (2001).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2001).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4  Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2001). 

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4  Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

The Board has reviewed the record and finds that the 
preponderance of the evidence weighs against assignment of 
TDIU prior to January 1998.  The Board finds that January 5, 
1998, is the earliest date that it was factually 
ascertainable that an increase in disability had occurred 
sufficient to support a finding of total disability.  

Initially, the Board notes that the evaluation for the 
veteran's schizophrenia remained at 50 percent from July 1989 
to January 5, 1998.  The 50 percent evaluation was confirmed 
by rating decisions in February 1993, August 1994, and May 
1995.  The schizophrenia is the veteran's only service 
connected disability.  Thus, it is apparent that the veteran 
did not meet the schedular requirements for TDIU until 
January 5, 1998.  However, the Board must still determine 
whether or not he was entitled to a TDIU on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1), 4.16(b) (2001).  

The Board recognizes that the veteran was hospitalized on 
several occasions during the first years after discharge from 
active service.  Inpatient reports dated in 1990, 1991, 1992, 
and 1994 show reports of auditory hallucinations 
characteristic of chronic paranoid schizophrenia.  The report 
of the hospitalization from June 1991 to July 1991 stated at 
discharge that employment was not recommended at that time, 
since it was felt that the veteran could not compete for 
gainful employment.  A VA examination report from May 1994 
notes that the veteran had tried to go back to work as an 
inspector since 1989, but that his supervisor apparently 
asked him why he was quiet and distracted.  It is unclear 
from this statement whether or not the veteran was able to 
continue in his capacity as an inspector from that point.  
However, the December 1992 hospital records show that the 
veteran had been working with a volunteer fire department, 
and that he wanted to investigate volunteer work in his town.  
These records are dated a little more than a year after the 
1991 opinion indicating that employment was not recommended, 
and demonstrate that he could perform substantial activity 
which would be commensurate with gainful activity.  
Furthermore, the veteran's hospitalizations were generally 
associated with reports of noncompliance with medication.  He 
was generally in good condition when discharged.  

More recent records show that following an acute exacerbation 
in May 1994, outpatient treatment records dated from July 
1994 to March 1995 show that the veteran's schizophrenia was 
being controlled by medication.  The next treatment was the 
January 1998 hospitalization discussed above.  

In the June 1998 examination report, the examiner reviewed 
the veteran's history of chronic paranoid schizophrenia as 
reflected in the record.  He noted that the veteran suffered 
from schizophrenia which was a major thought disorder which 
could be totally disruptive to victims' lives and their 
ability to adapt.  Noting the veteran's low GAF scores and 
his history of schizophrenia, the examiner found the veteran 
to be, at the time of the examination, unemployable.  

In sum, the evidence shows that the veteran did not evidence 
total disability due to service-connected disability until 
January 5, 1998.  The record suggest that the veteran made 
recovery in his ability to function when he was properly 
medicated from 1989 through the time prior to the January 
1998 hospitalization.  Although the 1991 hospital report 
indicates that employment was not recommended, 1992 records 
show that the veteran was working with a volunteer fire 
department, which suggests that he was capable of gainful 
employment.  It is further noted that the veteran had a gap 
of about three years in treatment between 1995 and the 
hospitalization in 1998.  This suggests he could perform 
substantial activity which would be commensurate with gainful 
activity.  While the record is in fact replete with reference 
to severe exacerbations of schizophrenia, the examiner in 
June 1998 was the first since 1991 to indicate that the 
veteran was at present unemployable.  Therefore, the Board 
finds that this case does not present an exceptional or 
unusual disability picture, and that there is no 
extraschedular basis for an earlier effective date for TDIU.  
The claim is accordingly denied.  38 C.F.R. § 3.400(b)(2).  
Where the law and not the evidence is dispositive, the appeal 
must be terminated or denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An effective date earlier than January 5, 1998, for 
assignment of a 70 percent disability evaluation for 
schizophrenia is denied.





An effective date earlier than January 5, 1998, for 
assignment of a total disability evaluation based upon 
individual unemployability due to service-connected 
disability is denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

